—Appeal by the defendant from a judgment of the County Court, Nassau County (Seybert, J.), rendered June 8, 1993, convicting him of criminal possession of a controlled substance in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The prosecution established a sufficient chain of custody for the narcotics which were admitted into evidence. The prosecution witnesses provided reasonable assurances of the identity of the narcotics and of their unchanged condition (see, People v Julian, 41 NY2d 340, 343; People v Barrero, 190 AD2d 680; People v Griffith, 171 AD2d 678, 680-681; People v Donovan, 141 AD2d 835; People v Piazza, 121 AD2d 573).
Furthermore, viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Copertino, J. P., Pizzuto, Santucci and Florio, JJ., concur.